                  Case 1:20-cv-01559-VSB Document 6 Filed 05/06/20 Page 1 of 1




STEPHEN EINSTEIN                               39 BROADWAY, SUITE 1250
ANTHONY S. POULIN *                               NEW YORK, NY 10006
                                                       __________
SCOTT MORRIS *
                                                 PHONE: 212-267-3550
                                                 PHONE: 800-280-6205
                                                  FAX: 212-227-9656
                                                                                           * Admitted in N.Y. and N.J.
                                                   May 1, 2020
Vernon S. Broderick, U.S. District Judge
United States District Court S.D.NY.
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415
New York, NY 10007

Re: Juan Velazquez v. Stephen Einstein & Associates, P.C. Case No. 1:20-CV-01559-VSB


Dear Judge Broderick:

       My office is the Defendant in the above-referenced action. I write on consent to request that Defendant’s
deadline to answer the Complaint in this action be extended to May 30, 2020.

               In accordance with Your Honor’s Individual Practice Rule 1(G), I further advise the Court as
follows:

           1- The original date to answer the Complaint was March 28, 2020. Defendant previously requested,
              on consent, to extend the original deadline to April 30, 2020. ECF Doc 5. That previous request
              has not yet been ruled on by the Court.

           2- Plaintiff has consented to Defendant’s request to further extend the deadline to May 30, 2020 on
              condition that Defendant request no further extensions.

           3- Defendant has requested an extension of time to answer the Complaint because of the adverse
              effect the Covid-19 pandemic has had on Defendant’s law practice.

           4- The requested second extension of time does not impact any other deadlines in this matter.

       The parties are actively discussing settlement and may be able to resolve the case prior to the requested
       May 30, 2020 deadline.

                                             Respectfully,

                                             /s/ Anthony S. Poulin
                                             Anthony Poulin, Esq.
                                             AP9331
cc: Daniel A. Schlanger, Esq.
